DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 October 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Calhoun et al. US Patent Application Publication No. 2019/0042322 A1 in view of Wu et al. US Patent Application Publication No. 20180060400 A1.

Regarding claim 1, Calhoun et al. teaches the following:
A system for SaaS/PaaS (software as a service/platform as a service) resource allocation and utilization in an analytic applications environment, [note: Abstract, “Containers are allocated to tenants in a multi-tenant container system in a SaaS environment. Resource usage by containers is monitored to determine one or more per-tenant resource metrics”; paragraph 0010 monitoring and allocating storage in a SaaS environment ] comprising: 

a control plane comprising a server [note: paragraphs 0019-0021 server ]; 
a data warehouse [note: Figure 1 (104) data center/warehouse; paragraphs 0019-0021 data center ]; and 
a monitoring agent [note: paragraph 0026 metrics monitored ]; 
wherein the control plane further comprises a provisioning component and a console interface [note: paragraph 0021 network computing resources; paragraph 0028 resource allocation engine 106 predicts the capacity; paragraph 0029 system determines available capacity satisfied ]; 
wherein an instance of the data warehouse is provisioned in the context of a tenant, the provisioned instance of the data warehouse having an initial size [note: paragraph 0027 resource allocation engine 106 predicts the capacity of those resources”, prediction technique; paragraph 0028 ”determines whether the available capacity of the resources for the tenant…”; paragraph 0035 usage thresholds may be implemented to determine max or min threshold values for capacity storage; paragraph 0036  for updating resource monitoring metrics ]; 
wherein upon provisioning the instance of the data warehouse, an entry is added to a metrics repository of the monitoring agent, the added entry indicative of the initial size of the provisioned instance of the data warehouse, the added entry being tagged, the tag being indicative of the tenant; wherein the monitoring agent monitors an amount of data stored at the provisioned instance of the data warehouse [note: paragraph 0027 predicting capacity; paragraph 0035 usage thresholds may be implemented to determine max or min threshold values for capacity storage; paragraph 0036  for updating resource monitoring metrics].
Although Calhoun et al. teach the invention as cited above, they do not explicitly disclose a monitoring agent, depict a control plane of the server or a tag; however Wu et al. details the features as follows [note: Figure 3 (320) control plane; Paragraph 0012 agent; and paragraph 0043 tag]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since they are both directed toward optimized usage and allocation of storage. Wu et al. further details the architecture within a SAAS/PaaS environment architecture. 
 
Claim 2: The system of claim 1, wherein the monitoring agent detects an amount of data stored at the provisioned instance of the data warehouse is equal to the initial size of the provisioned instance of the data warehouse [note:  Calhoun et al., paragraph 0010 usage monitoring; also see Wu et al. paragraph 0070 “detects” network services metrics; paragraph 0110 data warehouse (data center) ].
Claim 3: The system of claim 2, wherein upon the monitoring agent detecting the amount of data stored at the provisioned instance of the data warehouse is equal to the initial size of the provisioned instance of the data warehouse, the monitoring agent provides instructions to the provisioning component of the control plane, the instructions causing the provisioning component to increase the initial size of the provisioned instance of the data warehouse [note: Wu et al.,  Paragraph 0012 agent  ].
Claim 4: The system of claim 3, wherein upon the provisioning component increasing the initial size of the provisioned instance of the data warehouse, the monitoring component send a notification to a billing component [note: Calhoun et al., paragraph 0035 usage thresholds may be implemented to determine max or min threshold values for capacity storage (thresholds allows for increase or decrease) ].
Claim 6: The system of claim 1, wherein a discrete number of compute units are provisioned in the context of the tenant; wherein the monitoring agent detects usage by the tenant of a number of compute units greater that the discrete number of compute units provisioned in the context of the tenant [note:  Calhoun et al., paragraph 0035 usage thresholds may be implemented to determine max or min threshold values for capacity storage (thresholds allows for increase or decrease) ].
Claim 7: The system of claim 6, wherein upon the monitoring agent detecting the usage by the tenant of a number of compute units greater that the discrete number of compute units provisioned in the context of the tenant, the monitoring agent provides instructions to the provisioning component of the control plane, the instructions causing the provisioning component to provision a further number of discrete compute units for use by the tenant [note: Wu et al., paragraph 0024 track; paragraph 0067 metrics monitored; paragraph 0068 system identifies active computing nodes for storage utilization ].

The limitations of claims 8-11, 13-14, 15-18 and 20 parallel claims 1-4 and 6-7; therefore, they are rejected under the same rationale.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Calhoun et al. US Patent Application Publication No. 2019/0042322 A1 in view of Wu et al. US Patent Application Publication No. 20180060400 A1 and Griffin et al. US Patent Application Publication No. 2009/0319544 A1.
Although Calhoun et al. and Wu et al. teach the invention substantially as applied to independent claims 1; the do not explicitly teach dependent claim 5; however, Griffin et al. teach the feature as follows:
Claim 5: The system of claim 4, wherein the billing component creates an invoice in response to receiving the notification from the monitoring component, the invoice reflecting the increase in initial size of the provisioned instance of the data warehouse [note: Griffin et al., paragraph 0548 creating a billing invoice]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since they are all directed toward optimized management and integration of multiple computing platforms.

 
The limitations of claims 12 and 19 parallel claim 5; therefore, they are rejected under the same rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118.  The examiner can normally be reached on Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169